Case 19-16421-jkf         Doc 12     Filed 11/08/19 Entered 11/08/19 14:10:42                  Desc Main
                                     Document      Page 1 of 1


                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                   :
                                                         :
         Debbie Edwards                                  :       Chapter 13
                                                         :
                                                         :       Case No. 19-16421JKF
Debtor(s)                                                :

                                     CERTIFICATE OF NO RESPONSE


        I hereby certify that no answer, objection or other responsive pleading has been filed in response
to the Motion to Extend the Automatic Stay filed at docket number 7.



Dated: November 8, 2019                                      /s/ Brad J. Sadek, Esquire
                                                               Brad J. Sadek, Esquire
                                                               Sadek and Cooper
                                                               1315 Walnut Street, Suite 502
                                                               Philadelphia, PA 19107
                                                               215-545-0008
